Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               1:19-CV-23084-WILLIAMS-TORRES

   OMAR SANTOS and AMANDA                   )
   CLEMENTS on behalf of themselves and     )
   all others similarly situated,           )
                                            )
                Plaintiffs,                 )    CASE NO. 1:19-cv-23084-KMW
                                            )
         v.                                 )
                                            )
   HEALTHCARE REVENUE RECOVERY              )
   GROUP, LLC d/b/a ARS ACCOUNT             )
   RESOLUTION SERVICES, and                 )
   EXPERIAN INFORMATION                     )
   SOLUTIONS, INC.,                         )
                                            )
                Defendants.
                                            /

               DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 2 of 13



                                           INTRODUCTION

        As Plaintiffs acknowledge, this is a “narrow” motion for summary judgment.                   Pls.’

   Opposition to Mot. for Summ. J. (ECF No. 48) (“Opposition” or “Opp.”) at 1. Experian’s motion

   established that it is entitled to summary judgment because Plaintiffs lack evidence of causation

   and injury, which is necessary to maintain a claim under 15 U.S.C. § 1681e(b) or § 1681i. To state

   a claim under the law in the Eleventh Circuit, a plaintiff must prove that an inaccurate consumer

   report was a causal factor in the denial of a credit application. Plaintiffs’ primary response is a

   hyper-charged accusation that Experian has taken “wild liberties” and displayed an “alarming lack

   of candor” by failing to cite “binding” precedent. Id. at 2, 6, 8. But even a cursory look at

   Plaintiffs’ cited cases shows they come nowhere close to addressing the relevant point. Instead,

   the binding precedent is the Eleventh Circuit’s decision in Cahlin, reaffirmed in Ray and Jackson.

        As discovery has now conclusively established, Plaintiffs were never denied credit because

   of alleged inaccuracies in the “Date of Status” and “First Reported” dates listed on their accounts.

   Plaintiffs assert otherwise, but they do not respond to the undisputed facts laid out in Experian’s

   motion. Compare Mot. for Summ. J. (ECF No. 39) (“MSJ”) at 3-5, 8-9, with Opp. at 4-6.

         Plaintiffs’ arguments also fail regarding the notice requirement for a reinvestigation claim.

   They lack any support for their contentions that (1) re-aging is not a legal term of art, and (2) there

   is a fact dispute about the notice provided to Experian through their lawyer’s cryptic letter.

         While Plaintiffs request additional discovery to oppose summary judgment, they fail to

   identify any evidence needed to rebut this motion that would not already be in their possession.

   After all, if any party were to have evidence that Plaintiffs were denied credit because of the alleged

   inaccuracies at issue here, that party would be Plaintiffs—not Experian. The problem is not that

   Plaintiffs need additional time for discovery, but simply that Plaintiffs lack an actionable claim.
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 3 of 13



                                             ARGUMENT

   I.     Experian Is Entitled To Summary Judgment Because Plaintiffs’ Alleged Credit-
          Reporting Inaccuracies Did Not Cause The Denial Of Any Credit Application.

          A.      Plaintiffs’ claims require proof that an alleged inaccuracy in a credit report
                  was a causal factor in the denial of credit.

        “To establish a prima facie violation of § 1681e(b), a consumer must present evidence that

   (1) a credit reporting agency’s report was inaccurate and (2) that the inaccurate report was a causal

   factor in the denial of his credit application.” Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819,

   826 (11th Cir. 2009) (citing Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151, 1156,

   1161 (11th Cir. 1991)). The rule is the same for “[a] consumer asserting claims under § 1681i(a).”

   Jackson v. Equifax Info. Servs., LLC., 167 F. App’x 144, 146 (11th Cir. 2006).

        Plaintiffs erroneously assert that the availability of statutory damages for willful violations

   under § 1681n, added in the 1996 amendments to the FCRA, eliminates these causation and injury

   requirements. Opp. at 2. According to Plaintiffs, the statute’s text and “binding precedent” compel

   this conclusion. Id. Plaintiffs are wrong.

        The text of § 1681n merely provides that a defendant who willfully violates the FCRA is

   liable to a consumer for actual damages or statutory damages. The provision says nothing about

   eliminating the underlying requirement that a plaintiff must prove an inaccurate credit report

   caused some injury by a denial of credit. Causation is an indispensable element of a substantive

   § 1681e(b) claim and a predicate to any liability—whether for actual, statutory, or punitive

   damages. 1 The types of available damages do not modify the substantive requirements of


          1
            As the Supreme Court recently explained, it is “textbook tort law” that a plaintiff seeking
   redress for a legal wrong must prove causation. Comcast Corp. v. Nat’l Ass’n of African Am.-
   Owned Media, No. 18-1171, 2020 WL 1325816, at *3 (U.S. Mar. 23, 2020). This causation
   requirement “supplies the ‘default’ or ‘background’ rule against which Congress is normally
   presumed to have legislated when creating its own new causes of action.” Id.

                                                    2
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 4 of 13



   § 1681e(b), just as they do not modify the basic elements of a cause of action implicit in any

   statutory tort. Enwonwu v. Trans Union, LLC, 364 F. Supp. 2d 1361, 1365-66 (N.D. Ga. 2005)

   (FCRA claim is akin to “most tort actions”). 2

         That is why cases both before and after the 1996 amendments hold that a plaintiff must prove

   causation and injury as an element of a claim. In Cahlin, the Eleventh Circuit held that a claim for

   a willful violation of § 1681e(b) requires proof that an inaccurate “credit report was a causal factor

   in the denial” of credit by a third party. 936 F.2d at 1161. And the plaintiff had “utterly failed to

   produce any evidence tending to show that he was damaged as a result of an allegedly inaccurate

   . . . credit report.” Id. at 1160.

         Plaintiffs insist that Cahlin was abrogated when Congress added statutory damages in 1996.

   Opp. at 8-9. That is wrong as a textual matter, as explained above. Moreover, punitive damages

   were available for willful violations before the 1996 amendments, including at the time Cahlin

   was decided. See Harris v. Mexican Specialty Foods, Inc., 564 F.3d 1301, 1306 (11th Cir. 2009).

   On Plaintiffs’ reading, the plaintiff in Cahlin would have been entitled to punitive damages for a

   willful violation, with no need to prove causation and injury. But Cahlin necessarily rejected that

   theory. The addition of statutory damages in 1996 provides no more reason to dispense with

   causation and injury than the availability of punitive damages did in Cahlin.




         2
           Courts addressing other statutory torts have drawn precisely the same conclusion about the
   effect of statutory damages. See Ferreira v. Sterling Jewelers, Inc., 130 F. Supp. 3d 471, 486 (D.
   Mass. 2015) (“[S]tatutory damages cannot substitute for the requirement that a plaintiff prove
   injury and causation,” because “[s]tatutory damages substitute only for quantifying the loss”);
   Hershenow v. Enter. Rent-A-Car Co. of Bos., Inc., 840 N.E.2d 526, 533 n.18 (Mass. 2006) (“The
   plaintiffs apparently assume that the availability of statutory damages . . . in lieu of actual damages,
   eliminates the need to prove a loss resulting from a defendant’s deceptive conduct. The statutory
   damage provision does not supplant the requirement to prove causation . . . . It merely eliminates
   the need to quantify an amount of actual damages if the plaintiff can establish a cognizable loss
   caused by a deceptive act.”).
                                                      3
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 5 of 13



        More to the point, the Eleventh Circuit has twice reaffirmed Cahlin after 1996. In Ray, the

   Court rejected a FCRA claim because “a consumer must present evidence that (1) a credit reporting

   agency’s report was inaccurate and (2) that the inaccurate report was a causal factor in the denial

   of his credit application.” 327 F. App’x. at 826. In Jackson, the court again rejected a FCRA

   claim because a “consumer asserting claims under §§ 1681i(a) or 1681e(b) against a credit

   reporting agency bears the burden of proving that the agency’s credit report was a causal factor in

   the denial of his credit application.” 167 F. App’x at 146.

        Because this precedent eviscerates Plaintiffs’ position, they contend that the plaintiffs in Ray

   and Jackson never “alleged willful misconduct” or never “asserted a willful violation claim on

   appeal.” Opp. at 9. But Plaintiffs are simply wrong. In Ray, the plaintiff did assert willful

   misconduct, sought “statutory damages in lieu of actual damages,” and argued that “[c]onsumers

   can proceed in cases of willful non-compliance even if they cannot show actual damages.” Brief

   in Opp. to Summ. J., at 15, No. 4-cv-00482 (N.D. Ga.) (Dkt. 225, filed Dec. 17, 2007). There is

   no reason to think he did not pursue that claim on appeal.

        And in Jackson, the plaintiff sued for both negligent and willful violations. See 167 F. App’x

   at 145 (“Jackson, proceeding pro se, appeals the district court’s grant of summary judgment in his

   suit alleging violations of the Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681n and 1681o.”)

   (emphasis added). Both Ray and Jackson thus reaffirm Cahlin’s holding. And while those cases

   were unpublished, they amply show that the Eleventh Circuit disagrees with Plaintiffs’ contention

   that the 1996 amendments abrogated Cahlin.

        The Eleventh Circuit’s position in Cahlin, Ray, and Jackson is also consistent with the

   FCRA’s statutory scheme. The FCRA is not concerned about technical inaccuracies that have no

   real-world harm. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550 (2016). “To hold otherwise ‘would



                                                    4
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 6 of 13



   raise every technical violation of [the FCRA] to the realm of a major substantive harm.’” Stacy v.

   Dollar Tree Stores, Inc., 274 F. Supp. 3d 1355, 1363 (S.D. Fla. 2017) (citations omitted). Under

   Plaintiffs’ view, every triviality would lead to massive statutory and punitive damages, all with no

   showing of injury. This is no mere hypothetical. Plaintiffs insist that an inaccurate “First

   Reported” date justifies class-wide statutory and punitive damages—even though the “First

   Reported” date in a consumer file is never sent to third parties and thus cannot possibly cause any

   injury. MSJ at 10 n.4. 3 This remarkable theory should be rejected.

        In responding to this argument, Plaintiffs get lost in an irrelevant discussion of Article III

   standing. Opp. at 11-12. Experian is not raising an Article III argument here. It is instead making

   the point that, as a substantive matter, Congress did not intend the FCRA to impose vast liability

   on companies for technical inaccuracies and bare procedural violations. See Stacy, 274 F. Supp.

   3d at 1363 (the FCRA contains “no substantive right to be free of every procedural violation”)

   (internal quotation marks omitted).

        Plaintiffs insist that inaccurate First Reported dates and Date of Status entries are more than

   mere technical inaccuracies because they can cause “lower credit scores” and they “cause[] third

   parties . . . to believe that a consumer’s delinquency is more recent than it really is.” Opp. at 13.

   There are several problems with this argument. First, the Complaint does not allege that the

   inaccuracies lowered Plaintiffs’ credit scores, and there is no evidence that Plaintiffs’ own scores

   were lowered as a result of the Date of Status and First Reported dates. Second, the First Reported

          3
             Indeed, because the First Reported date is never included on a consumer report, an
   inaccurate First Reported date can never violate § 1681e(b), which applies only to information in
   a “consumer report.” MSJ at 10 n.4. Plaintiffs ask the Court not to reach this argument because
   Experian raised it in a footnote in its Motion for Summary Judgment. Opp. at 14 n.4. But Experian
   raised this point in both its Motion for Summary Judgment (MSJ at 10 n.4) and its Statement of
   Material Facts in support thereof (SOMF ¶ 4), which was plainly sufficient to put Plaintiffs on
   notice of the argument. Delaying a ruling would also waste resources by requiring Experian to
   raise the same dispositive argument again in the next round of briefing.

                                                    5
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 7 of 13



   date is not included on a credit report and therefore is never sent to third parties. MSJ at 10 n.4.

   Third, and most importantly, Plaintiffs’ new theory of injury would not satisfy the holding of

   Cahlin, Ray, and Jackson that a plaintiff must prove that an inaccurate report caused the denial of

   a credit application. See, e.g., Librizzi v. Ocwen Loan Serv., LLC, 120 F. Supp. 3d 1368, 1375

   (S.D. Fla. 2015) (allegation of “steep drops in credit scores” was insufficient to state a § 1681e(b)

   claim because “Plaintiff has not alleged that he was denied credit because of inaccuracies in his

   credit report produced by these Defendants”).

        This brings us to the crescendo of Plaintiffs’ response, where they accuse Experian of “an

   alarming disregard of its duty of candor to the Court” for failing to discuss “binding authorities”

   that are supposedly directly contrary to Experian’s position. Opp. at 2, 6, 8. But even a cursory

   look at these “binding authorities” shows they fall far short of Plaintiffs’ smoking gun. Indeed,

   the cited cases do not even address the relevant question of whether a plaintiff suing for a willful

   violation of § 1681e(b) must prove causation.

        Plaintiffs’ lead case is Safeco, in which the Supreme Court considered the meaning of

   “willfulness.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52-53 (2007). The case says nothing

   about causation and injury for a § 1681e(b) claim, not even in dicta. Plaintiffs’ supposed holding

   comes from a line in the opinion’s background section paraphrasing the statute. Opp. at 7.

        Next, in Harris, the Eleventh Circuit addressed challenges to the validity of statutory

   damages. 564 F.3d at 1310-13. As in Safeco, the court paraphrased section § 1681n in stating that

   plaintiffs “may elect to receive actual damages or statutory damages.” Id. And, of course, that is

   true: a plaintiff who proves causation and injury may elect statutory damages in lieu of actual

   damages. But Harris does not hold that a plaintiff electing statutory damages need not prove




                                                    6
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 8 of 13



   causation and injury. Plaintiffs string-cite four other Eleventh Circuit cases, but all merely

   paraphrase the statute; none purport to hold that Cahlin is no longer good law. Opp. at 7-8.

        That leaves Plaintiffs’ three district court cases. Opp. at 4 & n.1. The first states that willful

   violations of a different FCRA provision are “actionable even when the plaintiff has suffered no

   actual damages.” Lawrence v. S. Fla. Racing Ass’n, LLC, No. 18-cv-24264, 2019 WL 3890314,

   at *1 (S.D. Fla. June 28, 2019). Lawrence did not involve a claim under § 1681e(b), so it says

   nothing about the substantive requirements of a § 1681e(b) claim. And because it did not involve

   a § 1681e(b) claim, Lawrence had no occasion to cite or address Cahlin, Ray, or Jackson.

        Plaintiffs’ two other cases say that plaintiffs may recover statutory damages even if they

   “cannot prove actual damages.” Hickman v. Experian Info. Sols., Inc., No. 17-cv-00388, 2019 WL

   2306198, at *3 (N.D. Ga. Mar. 11, 2019); Lindsey v. Experian Info. Sols., Inc., No. 15-cv-02353,

   2017 WL 412889, at *4 (N.D. Ala. Jan. 31, 2017) (“does not need actual damages to establish a

   willful violation”). But that is perfectly consistent with the rule that injured plaintiffs may recover

   statutory damages even if they cannot quantify their actual damages.

          B.      Plaintiffs have failed to show a genuine issue of fact that their alleged
                  inaccuracies caused any denial of credit.

        As discovery has now confirmed, neither Plaintiff ever had a credit application denied

   because of an inaccurate “Date of Status” or “First Reported” date on their ARS accounts. MSJ at

   1-5. Plaintiffs have elsewhere conceded they “never alleged a denial of credit in their complaint.”

   Pls.’ Opp. to Mot. for Stay of Disc. (ECF No. 44) at 7. Yet they now make a half-hearted attempt

   to establish a factual dispute. That attempt fails at the outset.

        Instead of arguing that an inaccuracy in a consumer report was a causal factor in a denial of

   credit, they argue only that “they were denied credit after creditors accessed Experian’s reports

   containing inaccurate information.” Opp. at 6. Given that Plaintiffs’ credit reports were rife with


                                                      7
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 9 of 13



   negative tradelines—independent and apart from the challenged dates—it is both unsurprising and

   insufficient that Plaintiffs were denied credit after creditors accessed their reports. The critical

   question is whether Plaintiffs were denied credit because of the Date of Status and First Reported

   dates on their credit reports. On that question, Plaintiffs’ opposition comes up empty.

        In any event, the record does not support Plaintiffs’ newfound position. See MSJ at 3-5, 8-

   10. Clements never applied for credit or a mortgage within the applicable two-year limitations

   period. SOMF ¶¶ 39-40; Pls.’ Statement of Disputed & Additional Facts in Resp. to Mot. for

   Summary J. (ECF No. 47) (“PSOF”) ¶¶ 39-40 (“undisputed”). 4 Santos testified that Wells Fargo

   denied his credit card application, but he does not know whether Wells Fargo even viewed his

   Experian consumer report. MSJ at 9. He also testified that he received a lower mortgage than he

   desired, but he has no evidence that this was based on any inaccurate information in his Experian

   credit report. MSJ at 9. Experian’s Motion for Summary Judgment explains in detail why Santos’s

   testimony is insufficient to establish a genuine issue of fact—he relies on hearsay and speculation,

   and ignores other negative entries on his credit report. MSJ at 9-10. Plaintiffs offer no response

   to those arguments. Opp. at 4-5, 6.

        Recognizing that they have failed to establish any factual issue, Plaintiffs contend they need

   additional discovery. Opp. at 16 & Ex. A. But in seeking the protection of Rule 56(d), the non-

   movant must show that “postponement of a ruling on the motion will enable [her], by discovery

   or other means, to rebut the movant’s showing of the absence of a genuine issue of fact.” Fla.

   Power & Light Co. v. Allis Chalmers Corp., 893 F.2d 1313, 1316 (11th Cir. 1990). “[V]ague

          4
             Despite admitting she never applied for credit or a mortgage, PSOF ¶¶ 39-40, Clements
   somehow claims she was “denied credit based upon an inaccurate ‘status date’ appearing in her
   Experian credit report.” Compare SOMF ¶ 37, with PSOF ¶ 37. What Clements actually testified
   is that she was told she “couldn’t get approved” for a mortgage because of her various negative
   accounts, of which the ARS account was one. SOMF Ex. 12 at 59:1-2. Clements never testified
   she could not get a mortgage because of the ARS account, let alone the dates associated with it.

                                                    8
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 10 of 13



   assertions that additional discovery will produce needed, but unspecified facts” fail to meet this

   burden. Id.

         Plaintiffs vaguely assert that additional discovery is necessary “to demonstrate that any credit

   denial occurred because of inaccurate information in Experian’s files.” Opp., Ex. A ¶ 10. But

   Plaintiffs fail to explain why Experian would have any more access to evidence of Plaintiffs’ credit

   denials than Plaintiffs themselves. If any such evidence existed, Plaintiffs would already have it,

   and would have proffered it with their Opposition. Plaintiffs’ unjustified request for a delay in

   judgment therefore should be denied.

   II.    Plaintiffs Failed To Provide Experian With Sufficient Notice To Support Their
          Reinvestigation Claim.

         Plaintiffs’ reinvestigation claim under § 1681i fails as a matter of law for an additional

   reason. Their lawyer’s letter to Experian never disputed the Date of Status entry and First Reported

   date on their ARS accounts. It instead complained that the accounts had been “re-aged.” MSJ at

   12. As Experian has explained, re-aging is a term of art referring to the date of last activity on an

   account, which is different than the Date of Status or First Reported date. MSJ at 12-13.

         Plaintiffs do not contest that Experian’s duty to reinvestigate under § 1681i is limited to what

   a consumer actually disputes. Opp. at 13. They nevertheless insist that their reference to re-aging

   was sufficient. Id. at 15. They initially claim that “nothing supports” the conclusion that re-aging

   is a term of art under the FCRA. Id. They then switch course and suggest that re-aging is a term

   of art that refers to modifying any “delinquency-related date on an account.” Id.

         Many sources confirm that re-aging is a legal term of art referring to “modif[ying] the date

   of last activity on a delinquent account to extend the reporting date beyond the permissible 7–year

   timeframe.” Cunningham v. Ocwen Fin., No. 12-cv-0440, 2014 WL 688229, at *1 (M.D. Tenn.

   Feb. 20, 2014); accord Beseke v. Equifax Info. Servs. LLC, No. 17-cv-4971, 2019 WL 6250756,


                                                     9
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 11 of 13



   at *11 (D. Minn. Nov. 22, 2019); Hogue v. Allied Collection Serv., Inc., No. 16-cv-1620, 2018

   WL 771321, at *1 (D. Nev. Feb. 7, 2018). Meanwhile, Plaintiffs offer no authority—other than

   their own say-so—that re-aging means something else. They do claim that “the term ‘re-aging’

   has been closely associated with Experian’s ‘first reported’ date and ‘date of status” since August

   14, 2012, when Experian was sued for the same exact issue.” Opp. at 16. But the case they cite,

   Toliver v. Experian Info. Sols., Inc., 973 F. Supp. 2d 707, 729 (S.D. Tex. 2013), directly undercuts

   their argument because it never once uses any variant of the term “re-aging.”

        Plaintiffs’ other argument is that the “ACDV” dispute form that Experian sent ARS “did not

   indicate that the dispute concerned whether the account was more than seven years old.” Opp. at

   16. But the ACDV just confirms the lack of notice. The full language (which Plaintiffs omit)

   describes the letter as follows: “Claims inaccurate information. Did not provide specific dispute.”

   PSOF, Ex. 6. Far from helping Plaintiffs, this only underscores that Plaintiffs’ dispute letter failed

   to give notice as a matter of law because it does not refer to the specific alleged inaccuracies.

        Finally, Plaintiffs request more time under Rule 56(d) to test Experian’s “understanding” of

   their dispute letters. Opp., Ex. A ¶ 8. But whether Plaintiffs’ letters provided adequate notice is

   an objective question of law that requires no evidence. See, e.g., Goz v. Allied Collection Servs.,

   Inc., No. 16-cv-01848, 2019 WL 1338386, at *5 (D. Nev. Mar. 25, 2019). And here, Plaintiffs’

   letters plainly did not “include the … specific information” that Plaintiffs are now disputing. 16

   C.F.R. § 660.4(d)(2) (emphasis added). 5

                                             CONCLUSION

        For the foregoing reasons, Experian’s Motion for Summary Judgment should be granted.

          5
             This regulation governs cases where the consumer disputes information with the furnisher
   directly. But there is no sound reason why the specificity of notification required under the FCRA
   ought to vary depending on whether the consumer lodges her dispute with a consumer reporting
   agency or with the furnisher directly.

                                                    10
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 12 of 13



    Dated: March 27, 2020                Respectfully submitted,



                                         /s/ A.M. Cristina Pérez Soto
                                         A.M. Cristina Pérez Soto
                                         Fla. Bar No. 096692
                                         Christina T. Mastrucci
                                         Fla. Bar No. 113013
                                         JONES DAY
                                         600 Brickell Avenue, Suite 3300
                                         Miami, Florida 33131
                                         Telephone: (305) 714-9700
                                         Facsimile: (305) 714-9799
                                         E-mail: cperezsoto@jonesday.com
                                         Email: cmastrucci@jonesday.com

                                         William R. Taylor
                                         TX Bar No. 24070727
                                         Alexander G. Hughes
                                         TX Bar No. 24092546
                                         JONES DAY
                                         717 Texas, Suite 3300
                                         Houston, TX 77002
                                         Telephone: (832) 239-3939
                                         Facsimile: (832) 239-3600
                                         Email: wtaylor@jonesday.com
                                         Email: ahughes@jonesday.com


                                         Attorneys for Defendant
                                         Experian Information Solutions, Inc.




                                        11
Case 1:19-cv-23084-KMW Document 50 Entered on FLSD Docket 03/27/2020 Page 13 of 13



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 27, 2020, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to all

   counsel or parties of record.




                                                       /s/ A.M. Cristina Pérez Soto
                                                       A.M. Cristina Pérez Soto




                                                  12
